Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is WIPO publication WO 2015/051095 to Haislet et al. cited in previous Office action (herein Haislet).  Haislet teaches a dental mill blank where the "dental mill blank includes a first layer (102) of a first hard restorative material having a first translucency and a first shade, a second layer (104) of a second hard restorative material having a second translucency and a second shade" (abstract) where translucency is defined as "the degree to which a material transmits light. This may be quantified by contrast ratio, translucency parameter, or percent transmittance through a known thickness of material" and is equivalent to 1 minus the contrast ratio (paragraph 0029).  The layers taught by Haislet are formed from a curable resin ("Examples of the restorative material that can be used in forming the hard restorative material of the various layers can include, but is not limited to, hardenable resins, thermoplastics, composites, ceramics, glasses, glass-ceramics, interpenetrating network materials, and combinations thereof, where these materials can undergo a physical and/or a chemical transformation to produce the hard restorative material", paragraph 079) and a filler which can be a fiber ("The filler may have any shape, including but not limited to equiaxed, spherical, polyhedral, oblong, lenticular, toroidall, whisker, or fiber", paragraph 0103).  Haislet teaches that there can be more layers included and that the translucencies of all the layers can be graduated such that the translucency of the first layer is higher than the translucency of the second layer which is higher than the translucency of the third layer (paragraph 0061).  Haislet teaches that the interface between adjacent layers has a curved shape (paragraph 0076) which teaches away from the claimed flat planar boundary.
Furthermore, Applicant’s arguments filed 26 July 2021 regarding the rejection of claim 9 under 35 U.S.C. 112(a) have been fully considered and found to be persuasive.  There is sufficient support for a planar boundary between the claimed layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.